Citation Nr: 0325428	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  95-17 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Wilmington, Delaware


THE ISSUES

1.	Entitlement to secondary service connection for a hip 
disability.

2.	Entitlement to secondary service connection for groin 
disorder.

3.	Entitlement to an increased rating for post-operative 
residuals of a left knee osteotomy, currently evaluated 
as 10% disabling.

4.	Entitlement to an increased rating for left knee 
traumatic arthritis, currently evaluated as 10% 
disabling.


REPRESENTATION

Appellant represented by:	Robert D. Marcinkowski, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1969 to February 
1972.

This appeal originally arose from a November 1994 rating 
action of the Philadelphia, Pennsylvania RO that denied 
service connection for back, hip, and groin disorders, all as 
secondary to the service-connected residuals of a left knee 
osteotomy, and also denied a rating in excess of 10% for 
residuals of a left knee osteotomy.  In May 1995, the veteran 
testified at a hearing before a hearing officer at the RO; a 
transcript of the hearing is of record.

In March 2000, the veteran's claims folder was transferred to 
the Wilmington, Delaware RO, reflecting her change of 
residence to that state.

By decision of June 2000, the Board of Veterans Appeals 
(Board) granted secondary service connection for a back 
disability; this constitutes a full grant of the benefit 
sought on appeal with respect to that issue.  The Board also 
denied secondary service connection for hip and groin 
disorders and a rating in excess of 10% for residuals of a 
left knee osteotomy.  The Board granted a separate schedular 
10% rating for left knee traumatic arthritis; the matter of a 
rating in excess of 10% remained for appellate consideration.

In September 2000, the Vice-Chairman of the Board denied the 
veteran's representative's June 2000 Motion for 
Reconsideration of the June 2000 Board decision under the 
provisions of 38 C.F.R. § 20.1000.  The veteran then appealed 
this case to the U.S. Court of Appeals for Veterans Claims 
(Court).

In March 2001, the VA Secretary filed an unopposed motion 
with the Court to vacate that portion of the Board's June 
2000 decision that denied secondary service connection for 
hip and groin disorders, and ratings in excess of 10% each 
for residuals of a left knee osteotomy and for left knee 
traumatic arthritis.  By May 2001 Order, the Court granted 
the VA Secretary's motion, vacated that portion of the 
Board's June 2000 decision that denied secondary service 
connection for hip and groin disorders and ratings in excess 
of 10% each for residuals of a left knee osteotomy and for 
left knee traumatic arthritis, and remanded those issues to 
the Board for further action.

In June 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  The veteran and her representative were notified of 
that development by letters of September 2002 and May 2003.

In a statement of June 2000, the veteran's representative 
raised the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  That issue has not been adjudicated by the RO 
and is not properly before the Board for appellate 
consideration at this time, and is thus referred to the RO 
for appropriate action.


REMAND

Pursuant to the Board's development of this claim, additional 
evidence has been added to the claims folder since the last 
Supplemental Statement of the Case (SSOC) was issued by the 
RO in September 1999.  However, the Board is unable to render 
a decision in this appeal on the basis of such evidence at 
this time. 

The provisions of 38 C.F.R. § 19.9 essentially conferring 
upon the Board jurisdiction to adjudicate claims on the basis 
of evidence developed by the Board, but not reviewed by the 
RO, has recently been held to be invalid.  Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F. 3d 1339 (Fed. Cir. 2003).  Accordingly, the matter on 
appeal must be returned to the RO for consideration of the 
claim in light of the additional evidence added to the record 
since the September 1999 SSOC.

The Board also notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claims currently on appeal, to particularly include the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Quartuccio v. Principi,      16 Vet. 
App. 183, 187 (2002).  Action by the RO is required to 
satisfy the notification provisions of the VCAA.  See DAV v. 
Secretary.  After providing the necessary notice, the RO 
should attempt to obtain any additional relevant evidence for 
which the veteran provides sufficient information, and, if 
necessary, authorization.

The Board also finds that additional development of the 
claims is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes the VA to obtain.  See 38 U.S.C.A § 
5103A(a),(b).

In this regard, the Board finds that the RO should obtain and 
associate with the claims folder all pertinent outstanding 
medical records from the Delaware County Memorial Hospital, 
Drexel Hill, Pennsylvania from 1994 to the present time, and 
the Wilmington, Delaware VA Medical Center (VAMC) from 1996 
to the present time, as well as undertake efforts to obtain 
all pertinent outstanding medical records from any additional 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.  This should include 
obtaining a copy of the Social Security Administration (SSA) 
decision which found the veteran entitled to disability 
benefits from July 1993, as well as all medical records 
underlying that determination.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.	The RO should request the Wilmington, 
Delaware VAMC to furnish copies of all 
records of treatment and evaluation of 
the veteran for hip, groin, and left 
knee disorders from 1996 to the 
present time.  The RO should follow 
the procedures prescribed in 38 C.F.R. 
§ 3.159. All records and/or responses 
received should be associated with the 
claims folder. 

2.	The RO should request the SSA to 
furnish a copy of its decision finding 
the veteran entitled to disability 
benefits from July 1993, as well as 
copies of all medical records 
underlying that determination.  The RO 
should follow the procedures 
prescribed in 38 C.F.R. § 3.159. All 
records and/or responses received 
should be associated with the claims 
folder.

3.	The RO should furnish the veteran and 
her representative a letter notifying 
them of the VCAA and the duties to 
notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter 
should include a summary of the 
evidence currently of record that is 
pertinent to the claims, and specific 
notice as to the type of evidence 
necessary to substantiate those 
claims.  To ensure that the duty to 
notify the veteran what evidence will 
be obtained by whom is met, the RO's 
letter should include a request that 
she provide sufficient information 
and, if necessary, authorization to 
enable the VA to obtain any medical 
records pertaining to evaluation or 
treatment for the claimed disabilities 
that are not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is 
provided.  The RO should specifically 
request that the veteran sign a form 
authorizing release to the VA of all 
records of treatment for hip, groin, 
and left knee disorders at the 
Delaware County Memorial Hospital, 
Drexel Hill, Pennsylvania during the 
period from 1994 to the present time.  
The RO's letter should also invite her 
to submit any pertinent evidence in 
her possession, and explain the type 
of evidence that is her ultimate 
responsibility to submit.

4.	After the veteran responds (or a 
reasonable time period for response 
has expired), the RO should assist her 
in obtaining any additional evidence 
identified by following the procedures 
set forth in   38 C.F.R. § 3.159, to 
specifically include records from the 
Delaware County Memorial Hospital.  If 
any records sought are not obtained, 
the RO should notify her and her 
representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

5.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.	The RO must also review the claims 
folder to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

7.	After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claims for secondary service 
connection for hip and groin disorders 
and ratings in excess of 10% each for 
residuals of a left knee osteotomy and 
for left knee traumatic arthritis in 
light of all pertinent evidence (to 
specifically include all that added to 
the record since the September 1999 
SSOC) and legal authority.

8.	If any benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and her representative an 
appropriate SSOC (to include citation 
to and discussion of all pertinent 
additional legal authority considered, 
and clear reasons and bases for the 
RO's determination), and afford them 
the requisite time period for response 
before the claims folder is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


